Citation Nr: 0610920	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  96-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to October 1, 1998 for residuals of a left 
knee reconstruction surgery.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee reconstruction surgery 
on and after October 1, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had active service from October 1991 to October 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1996 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in part, granted service connection for a left 
knee injury, post operative, and assigned a noncompensable 
evaluation.  While the matter was pending, the RO granted a 
10 percent rating effective in November 1997, assigned a 
temporary100 percent rating from April 1998 to October 1998 
and assigned a 10 percent rating from October 1998.  
Subsequently, the RO in an October 1999 rating decision, 
granted an effective date for the 10 percent rating to the 
date of initial entitlement of October 1995.  

In an April 2001 determination, the Board disposed of another 
matter on appeal and appealed the increased rating for the 
left knee disability for further development with other 
issues.  While the remand was pending, the RO in a February 
2004 rating granted a 20 percent rating for the left knee 
residuals of reconstruction, effective October 1, 1998 and 
continued a 10 percent initial rating for the left knee 
disability.  

In a November 2004 decision, the Board disposed of other 
issues on appeal and continued to deny entitlement to an 
initial rating for the left knee disability in excess of 10 
percent disabling, but did not address the RO's grant of a 20 
percent rating from October 1998.  The veteran appealed this 
denial of an increased rating for the left knee disability to 
the Court of Appeals for Veterans Claims (CAVC).  The veteran 
did not appeal the other issues denied by the Board.  In June 
2005 both parties filed a joint Motion to Partially Vacate 
the Board Decision and Incorporating the Terms of the Joint 
Motion.  The basis for the motion was to allow the Board to 
address the Board's failure to address the 20 percent rating 
and to also to consider whether separate ratings for both 
arthritis and instability of the left knee should be granted.  
In June 2005 the CAVC granted the joint motion and remanded 
this matter to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the CAVC granted the joint motion in this 
matter in June 2005 for the Board to address some 
deficiencies found in the Board's April 2004 decision.  The 
joint motion for remand pointed out that the Board erred by 
failing to address that in a February 2004 rating decision 
that assigned a 20 percent rating for the veteran's left knee 
reconstruction residuals under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 effective October 1, 1998.  The Board was ordered 
to clarify this matter and reevaluate the claim accordingly.  

Furthermore, the joint motion pointed out that the April 2003 
VA examination showed moderately severe degenerative 
arthritis of the left knee.  The joint motion ordered the 
Board to consider whether the veteran is entitled to a 
separate rating for arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, pursuant to VA General Counsel, in 
VAOPGPREC 9-98 (1998).  According to this General Counsel 
opinion when radiologic findings of arthritis are present, a 
veteran whose knee disability is evaluated under Diagnostic 
Codes 5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

The joint motion also pointed out that VA General Counsel 
more recently held that separate ratings under diagnostic 
code 5260 (limitation of flexion of the leg) and diagnostic 
code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

The Board notes that the RO has not considered the 
applicability of VAOPGPREC 9-98 and VAOPGCPREC 9-2004 when it 
evaluated the veteran's left knee disability.  Consideration 
of these General Counsel Opinions should include the 
scheduling of a VA examination that addresses the current 
level of the veteran's left knee disability and also 
addresses the applicability of these opinions.  The Board 
notes that the April 2003 VA examination diagnosed moderately 
severe degenerative arthritis of the left knee and capsulitis 
secondary to trauma.  The examination report also indicated 
that X-rays were ordered, however the actual 
X-ray reports are not in the claims file. 

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection were awarded for the claimed disabilities 
on appeal.  On remand, VA must do so.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) notifies the 
claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006);  
(3) informs him of what he needs to 
provide; (4) what information VA has or 
will provide; and (5) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The AMC should attempt to obtain a 
copy of the 
X-ray report from the April 2003 VA 
examination.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected left knee disability.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note 
(1) whether the veteran does or does not 
have recurrent subluxation or lateral 
instability of the left knee, (2) The 
extent of arthritis of the left knee 
shown by X-ray and (3) the active and 
passive range of motion of the left knee 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left knee disability.  It is requested 
that the examiner address the following 
questions:

(a) Does the left knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

(c) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

4.  Following completion of the above, 
the AMC should re-adjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include consideration of VAOPGCPREC 9-
2004 and 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2005).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


